Case 7:19-mj-01027 Document 1 Filed on 05/05/19 in TXSD Page 1 of 1

/

met court
U§‘o"t?€iem Smnreihct ofTeuas

¢\O 91 (Rcv 81'0|) Criminal Complaint

- . . l\lAY ~ o Z(Ji§
Unlted States Dlstrlct Court '

sormmnm D:s'rnxc'r oF TExAs ` fDavid 111 Bradlev, Glerk
McALLEN DIvIsIoN '

 

llNlTED STATES OF AMERlC.-\
V.

Jorge Antonio Rivera-Cruz

CRIMINAL COMPLAIN_T

Case Number: M-19-1027-M

l |AE YOB: 1 960
Ho nduras
r.\'amc and Address of Defendant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 4, 2019 in Hid_a_|go County, in

the Southern ' » District of |§xg§ . ..
(7`1'ack SIalu!o/y Language of Oj`ense)

 

being then and there an alien' who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of 'l`ltle __8_ United States Code, Section(s) 1326 n (Fe|ony)

l further state that l am a(n) Senio_r_ Patrol Agent and that this complaint is based on the
following facts:

Jorge Antonio Rivera-Cruz was encountered by Border Patrol Agents near Hidalgo, Texas on May 4, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered
the United States on May 4, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally Deported/Excluded from
the United States on April 21, 2017 through Dal|as, Texas. Prior to Deportation/Exclusion the Defendant was instructed not to return
to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. `

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on May 5, 2019.

Continued on the attached sheet and made a part of this complaint: E¥es ENo
Submitted by rellab|e electronic means, sworn to and attested

telephonlca|ly per Fed. R. Cr.P.4.1, and probable cause found on: lsi cipriano shears

Signature of Comp|ainant

May 5, 2019 } ` 4:02 p'm' Clrpiano Shears S`enior Patro'l Agent

Peter E. Ormsby , U.S. Maglstrate Judge l %`L g

Name and Title of Judlcial Offtcer Signature of Judlclal Ofticer _

  

